July 5, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention: Mr. Patrick Gilmore, Accounting Branch Chief Re: DecisionPoint Systems, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed Mach 16, 2011 Form 10-Q for the Quarterly Period Ended March 31, 2011 Filed May 23, 2011 File No. 333-144279 Ladies and Gentlemen: This is to confirm that DecisionPoint Systems International, Inc. (formerly known as DecisionPoint Systems, Inc.) intends to submit a response to the comment letter of the reviewing Staff of the Commission dated July 18, 2011 relating to the above-referenced filing by July 6, 2011.The Company is requesting the extension of time to submit the response because of the preparation and filing of the response letter prior to July 18, 2011 is impracticable without undue hardship and expense to the company. Please contact David Manno of Sichenzia Ross Friedman Ference LLP at 212-981-6772 if you have any questions regarding this matter. Very Truly Yours, /s/ Donald W. Rowley Chief Financial Officer
